Case 6:20-cv-01896-PGB-DCI Document 56 Filed 06/24/21 Page 1 of 3 PageID 709



                    UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION
DISH NETWORK L.L.C.,                       )    Case No: 6:20-cv-1896-PGB-DCI
                                           )
             Plaintiff,                    )
       v.                                  )
                                           )
ALFA TV INC., HAITHAM MANSI                )
a/k/a Haitham al-Heti, HISHAM              )
MANSE IBRAHEM, NEZAR SAEED                 )
HAMMO, and MOHAMMED ABU                    )
OUN a/k/a Mohammad Abuoun,                 )
individually and together d/b/a            )
ElafnetTV,                                 )
                                           )
                                           )
              Defendants.                  )
                                           )

        PLAINTIFF DISH NETWORK L.L.C.’S APPLICATION FOR
         CLERK’S ENTRY OF DEFAULT AGAINST DEFENDANT
                        HAITHAM MANSI

      Pursuant to Federal Rule of Civil Procedure 55(a) and Local Rule 1.10,

Plaintiff DISH Network L.L.C. (“DISH”) respectfully requests that the Clerk enter

default against Haitham Mansi (“Mansi”) with regard to the allegations in DISH’s

Complaint. (Doc. 1).

      Mansi was served with summons and the Complaint on April 7, 2021, by

leaving the documents at Mansi’s residence, consistent with Swedish law. (Doc.

49.) 1 Service in this manner was proper under Fed. R. Civ. P. 4(f)(2)(A).

       Mansi’s responsive pleading was due 21 days later on April 28, 2021. See

Fed. R. Civ. P. 12(a)(1)(A)(i). To date, Mansi has not filed an answer or other

responsive pleading or requested additional time to do so. (Ferguson Decl. ¶ 3.)


1DISH did not receive the proof of service until June 18, 2021, and DISH filed it that same
day. (Doc. 49.)
Case 6:20-cv-01896-PGB-DCI Document 56 Filed 06/24/21 Page 2 of 3 PageID 710




Mansi is not a minor, incompetent, or exempt under the Servicemembers’ Civil

Relief Act. Fed. R. Civ. P. 55(b)(2); (Ferguson Decl. ¶¶ 4-7, Exs. 1-2). Accordingly,

the Clerk should enter default against Mansi.

Dated: June 24, 2021                   Respectfully submitted,

                                       /s/ Stephen M. Ferguson
                                       Stephen M. Ferguson (pro hac vice)
                                       HAGAN NOLL & BOYLE LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       Telephone: (713) 343-0478
                                       Facsimile: (713) 758-0146
                                       Email: stephen.ferguson@hnbllc.com

                                       James A. Boatman, Jr. (Trial Counsel)
                                       Florida Bar No. 0130184
                                       BOATMAN RICCI, PA
                                       3021 Airport-Pulling Road North, Suite 202
                                       Naples, Florida 34105
                                       Telephone: (239) 330-1494
                                       Email: jab@boatmanricci.com

                                       Attorneys for Plaintiff DISH Network L.L.C.




                                         2
Case 6:20-cv-01896-PGB-DCI Document 56 Filed 06/24/21 Page 3 of 3 PageID 711




                          CERTIFICATE OF SERVICE

      I hereby certify that on June 24, 2021, I electronically filed this, Plaintiff

DISH Network L.L.C.’s Application for Clerk’s Entry of Default Against Defendant

Haitham Mansi, with the Clerk of the Court using the CM/ECF System, which will

send notifications of such filing to the following:

Thomas McDermott, Esq.
Law Office of Thomas McDermott
901 NW 8th Avenue, Ste. A-6
Gainesville, FL 32601
Telephone: 352-451-4980
Email: mcdermott.lawyer@gmail.com
Attorney for Defendants Alfa TV Inc., Hisham Manse Ibrahem, and Nezar
Saeed Hammo

and by placing the document in a sealed envelope with postage thereon fully

prepaid and then deposited the envelope with the United States Postal Service

(International Registered Mail, Return Receipt Requested), addressed to the

following non-CM/ECF participant:

Haitham Mansi
Rabyvagen 28, Apartment No. 1401
754 22 Uppsala
Sweden
Defendant

                                       /s/ Stephen M. Ferguson
                                       Stephen M. Ferguson (pro hac vice)
                                       HAGAN NOLL & BOYLE LLC
                                       Two Memorial City Plaza
                                       820 Gessner, Suite 940
                                       Houston, Texas 77024
                                       Telephone: (713) 343-0478
                                       Facsimile: (713) 758-0146
                                       Email: stephen.ferguson@hnbllc.com




                                          3
